Citation Nr: 0921536	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  07-17 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected posttraumatic 
stress disorder (PTSD) and diabetes mellitus.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for bilateral 
hearing loss has been submitted. 


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1966 to June 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 Regional Office (RO) in 
Chicago, Illinois rating decision, which denied the claims on 
appeal.

The Board notes the Veteran requested a hearing in his May 
2007 Substantive Appeal form.  In a form dated in July 2007, 
he agreed to participate in a video-conference hearing, but 
the Veteran failed to appear for his video-conference 
hearing.  The Veteran has not indicated good cause for 
missing his hearing nor has he requested the hearing be 
rescheduled.  Accordingly, the Board deems the Veteran's 
hearing request withdrawn.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the 
Veteran's current hypertension disability was not caused or 
aggravated by a current psychiatric disability, to include 
PTSD, diabetes mellitus, or any other service-connected 
disability.

2.  The preponderance of the evidence shows that the 
Veteran's current tinnitus is not causally related to a 
disease, injury or event in service.

3.  An RO decision, dated in October 1985, denied the 
Veteran's claim for service connection for bilateral hearing 
loss on the basis that there was no evidence the Veteran's 
bilateral hearing loss began in service or was aggravated by 
service. 

4.  Evidence received since the October 1985 decision is new 
and raises a reasonable possibility of substantiating the 
claim.

5.  The preponderance of the evidence shows that the 
Veteran's current hearing loss disability was not manifested 
within one year of service separation, and is not causally 
related to a disease, injury or event in service.


CONCLUSIONS OF LAW

1.  The Veteran's hypertension disability was not the 
proximate result of his service-connected PTSD or service-
connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 3.102, 
3.159, 3.303, 3.307, 3.309, 3.310 (2008).

2.  The Veteran's tinnitus disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303, and 3.304 (2008).

3.  The October 1985 decision that denied the claim for 
entitlement to service connection for bilateral hearing loss 
is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 
38 C.F.R. § 20.1103 (2008).

4.  Evidence received since the October 1985 rating decision 
is new and material, and, therefore, the claim may is 
reopened.  38 U.S.C.A. §§ 5108 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.156 (2008).

5.  Hearing loss was not incurred in or aggravated by active 
service, nor may sensorineural hearing loss be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C. F. R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309(a), 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by or on behalf of the Veteran.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the Veteran's 
Administration (VA) has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the Veteran of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the Veteran 
is expected to provide; and (4) request that the Veteran 
provide any evidence in his possession that pertains to the 
claim.  The requirement of requesting that the Veteran 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.

VCAA letters dated in April 2004, January 2005, and March 
2006 fully satisfied the duty to notify provisions.  See 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.159(b)(1) (2008); Quartuccio, at 187.  The Veteran was 
advised that it was ultimately his responsibility to give VA 
any evidence pertaining to the claims.  These letters 
informed him that additional information or evidence was 
needed to support his claim, and asked him to send the 
information or evidence to VA.  See Pelegrini II, at 120-121.

For purposes of evaluating the Veteran's request to reopen 
his claim of entitlement to service connection for bilateral 
hearing loss, the Board observes that in Kent v. Nicholson, 
20 Vet. App. 1 (2006), the Court held that with regard to 
matters that involve a request to reopen a previously denied 
claim for service connection based upon the receipt of new 
and material evidence, in addition to providing notice of the 
evidence and information that is necessary to establish 
entitlement to service connection, VA must first notify a 
veteran of the evidence and information that is necessary to 
reopen the claim.  To that end, the Court determined that in 
the context of a claim to reopen, the VCAA requires that VA 
must first review the bases for the prior denial of record, 
and then release a notice letter to the Veteran that explains 
the meaning of both "new" and "material" evidence, and 
also describes the particular type(s) of evidence necessary 
to substantiate any service connection elements that were 
found to be insufficiently shown at the time of the prior 
final VA denial.  Id. 
 
The April 2004 letter informed the Veteran that new and 
material evidence was needed to substantiate the claim to 
reopen and described what would constitute such new and 
material evidence.  The letter specifically explained the 
basis of the prior denial and directed the Veteran to submit 
any new and material evidence relating his bilateral hearing 
loss to military service or showing that his bilateral 
hearing loss manifested itself within one year after his 
discharge from service.  This letter was fully compliant with 
the requirements set forth in Kent.  See Kent, supra.   
 
The March 2006 letter explained to the Veteran how disability 
ratings and effective dates are determined, and the claims 
were subsequently readjudicated.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  Furthermore, the Veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2008); 38 C.F.R. § 
3.159(c)(4) (2008).  The Board notes the Veteran was provided 
a VA examination in August 2004, which addressed the claims 
for current tinnitus and bilateral hearing loss, and January 
2005, which discussed whether his hypertension was related to 
his service-connected diabetes mellitus.  Subsequent to the 
January 2005 VA examination, the Veteran raised the claim 
that his hypertension was related to his service-connected 
PTSD.  To address this claim, the RO requested a VA medical 
opinion, which considered both whether his hypertension was 
related to his service-connected PTSD or whether it was 
related to his service-connected diabetes mellitus.  The 
Board finds the August 2004, January 2005, and January 2009 
examination reports and opinions to be thorough and complete 
with respect to the Veteran's claims.  The Board finds these 
examination reports and opinions sufficient upon which to 
base a decision with regards to the claims for service 
connection. 

Law and Analysis

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008).  That 
an injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2008). 

For veterans who have served 90 days or more of active 
service during a war period or after December 31, 1946, 
certain chronic disabilities, including hypertension and 
hearing loss, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).  
In the instant case, there is no presumed service connection 
because neither hypertension nor hearing loss was medically 
diagnosed within one year of discharge; indeed, they were not 
diagnosed until decades after service.    

In the absence of presumption, to establish direct service 
connection for a disorder there must be: (1) medical evidence 
of the current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Gutierrez v. Principi 19 Vet. App. 
1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 
(1999)).  Service connection, furthermore, may be granted 
when a chronic disease or disability is not present in 
service, but there is evidence of continuity of 
symptomatology after service.  See 38 C.F.R. §3.303(b) 
(2008).

Given the Veteran's duties as a cannoneer and other duties in 
the artillery in service, the Board has considered the 
potential application of 38 U.S.C.A. § 1154(b) (West 2002).  
Personnel records indicate the Veteran served in Vietnam from 
January 1967 through January 1968 and he had an MOS of 
Cannoneer from January 1967 through October 1967.  The Board 
also observes the Veteran received the Vietnam Service Medal 
with one Bronze Service Star.  Therefore, participation, 
i.e., firing a weapon, in actual combat with the enemy may be 
presumed.  As such, in Collette v. Brown, 82 F.3d 389 (Fed. 
Cir. 1996), the United States Court of Appeals for the 
Federal Circuit held that under 38 U.S.C.A. § 1154(b), a 
combat veteran's assertions of an event during combat are to 
be presumed if consistent with the time, place and 
circumstances of such service.  However, 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to a current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  
Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  The evidence must still establish by competent 
medical evidence tending to show a current disability and a 
nexus between that disability and those service events.  See 
Gregory v. Brown, 8 Vet. App. 563, 567 (1996); see also 
Kessel v. West, 13 Vet. App. 9, 17-19 (1999).

Service Connection for Hypertension

Any disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310 (2008).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

The Board observes that the provisions of 38 C.F.R. § 3.310 
were amended, effective as of October 20, 2006, during the 
pendency of the instant appeal.  See 71 Fed. Reg. 52744- 47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although 
the VA has indicated that the purpose of the regulation was 
merely to apply the Court's ruling in Allen, it was made 
clear in the comments to the regulation that the changes were 
intended to place a burden on the Veteran to establish a pre-
aggravation baseline level of disability for the nonservice-
connected disability before an award of service connection 
based on aggravation may be made.  This had not been the VA's 
practice and thus suggests that the recent change amounts to 
a substantive change in the regulation.  For this reason and 
as the Veteran's claim was pending before the regulatory 
change was made, the Board will consider the Veteran's claim 
under the prior version of 38 C.F.R. § 3.310 as it is more 
favorable to the Veteran.

The Veteran has contended that he has hypertension that was 
caused or aggravated by his service-connected PTSD and 
diabetes mellitus.  The Veteran's service treatment records 
reflect no symptomatic complaints, treatment for, or 
diagnoses of hypertension.  Also, the Veteran does not allege 
hypertension began while in the service.  Rather, he alleges 
his current condition developed decades after service as a 
result of his service-connected PTSD or diabetes mellitus. 
 
After service, the Veteran was service connected for PTSD in 
December 2004, effective October 2000, and diabetes mellitus 
in January 2002, effective July 2001.  Treatment records 
indicate private treatment for hypertension from 1998, 
through a letter dated in January 2005.  During a VA 
psychological assessment in September 2000 the Veteran 
received an Axis III diagnosis of hypertension.  A February 
2002 private treatment record noted the Veteran's 
hypertension was under "fair control."  In December 2002, 
the Veteran reported a history of hypertension during 
treatment for a knee injury.  Private treatment records dated 
in September 2003 indicate the Veteran was assessed as having 
"DM / HTN."  VA treatment records in August 2004 indicated 
the Veteran's hypertension was "not at goal."

In January 2005, the Veteran was afforded a VA examination, 
where his diagnosis of hypertension was confirmed.  After 
examining the Veteran, the examiner opined that the Veteran's 
hypertension was not due to or aggravated by his type II 
diabetes mellitus.

Treatment records indicate the Veteran's diagnosis of and 
treatment for hypertension continued after the January 2005 
VA exam.

As noted above, in the Veteran's substantive appeal, dated in 
May 2007, he alleged that his hypertension was caused or 
aggravated by his service-connected PTSD.  Therefore, the RO 
requested a VA medical opinion to address the Veteran's new 
allegation, based on a review of the claims file.  As to the 
claimed relationship between hypertension and the Veteran's 
service-connected PTSD, the medical opinion, dated in January 
2009, noted, "The veteran's HTN is less likely than not 
related to his [service-connected] PTSD.  No credible medical 
evidence linking PTSD as a possible cause of HTN."  With 
respect to the claimed relationship between diabetes mellitus 
and hypertension, the examiner opined, "The HTN pre-dated 
his [type II diabetes mellitus] further with normal renal 
function it can be stated that his [diabetes mellitus] has 
not aggravated his HTN."

Thus, the Veteran has a current diagnosis of hypertension.  
The crucial inquiry, therefore, is whether the Veteran's 
current hypertension, or any other disability, is related to 
his service-connected PTSD, or his service-connected diabetes 
mellitus.  For the reasons and bases set forth below, the 
Board concludes it is not. 
 
There is no competent evidence of record to suggest the 
Veteran's current hypertension was caused or aggravated by 
his service-connected conditions, to include PTSD and 
diabetes mellitus.  The Board notes the September 2003 
private treatment record indicating an assessment of "DM / 
HTN," but this notation alone is does not suggest a causal 
or aggravating relationship between the Veteran's service-
connected diabetes mellitus and his hypertension.  Indeed, 
the only evidence of record specifically addressing the 
relationship between the Veteran's service-connected diabetes 
mellitus, the January 2005 VA examination and January 2009 VA 
medical opinion, rejected either a causal or aggravating link 
between the Veteran's hypertension and service-connected 
diabetes mellitus.  The Board is cognizant that the earlier 
January 2005 medical opinion failed to provide a rationale 
for the negative opinion expressed.  However, the VA 
physician who reviewed the claims folder in January 2009 did 
provide a rationale for his opinion, explaining that the 
hypertension predated the diabetes mellitus, which weighed 
against a causal relationship, and that the evidence showed 
normal renal function, which weighed against a finding of 
aggravation.

In the alternative, the Veteran has repeatedly claimed his 
physician's have attributed his hypertension to his PTSD; 
however, despite multiple opportunities to provide evidence 
to the support the claim or releases so that VA could pursue 
such alleged evidence, the Veteran has failed to back up his 
allegations.  The Court has held that a lay person's 
statement about what a physician told him or her, i.e., 
"hearsay medical evidence," cannot constitute medical 
evidence, as "the connection between what a physician said 
and the layman's account of what he purportedly said, 
filtered as it was through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
'medical' evidence."  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  Moreover, the January 2009 VA medical opinion 
specifically rejected any link between the Veteran's 
hypertension and his service-connected PTSD, explaining that 
there was no credible medical evidence to support such a 
link.

The Board acknowledges the Veteran's assertions that his 
hypertension is the result of his service-connected PTSD and 
diabetes mellitus.  Certainly, he is competent to report 
sensory or observed symptoms, and his testimony in that 
regard is entitled to some probative weight.  See Washington 
v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is not, 
however, competent to diagnose any medical disorder or render 
an opinion as to the cause or etiology of any current 
disorder because he does not have the requisite medical 
knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 
74 (1997) (stating that competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence).  In this 
instance, therefore, the Veteran as a lay person has not been 
shown to be capable of making medical conclusions, especially 
as to complex medical diagnoses such as a link between his 
hypertension and service-connected PTSD or diabetes mellitus.  
Thus, his statements regarding any such links are not 
competent.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) (explaining in footnote 4 that a veteran is 
competent to provide a diagnosis of a simple condition such 
as a broken leg, but not competent to provide evidence as to 
more complex medical questions). 
 
In summary, as there is no specific evidence linking the 
Veteran's hypertension to service-connected PTSD or diabetes 
mellitus, service connection for hypertension is not 
warranted.  See Hickson, supra.  While the Board is 
sympathetic to the Veteran's sincere belief that he incurred 
hypertension from his service-connected PTSD and diabetes 
mellitus, the greater weight of competent medical evidence of 
record does not support this contention.  Therefore, service 
connection may not be granted on a secondary basis.

With regards to granting service connection on a direct 
basis, the Board notes that regulations provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service or symptomatology was consistent from service.  38 
C.F.R. 3.303(d) (2008).  Currently, there is no evidence of 
record indicating the Veteran was treated for or diagnosed 
with hypertension in service, nor does the Veteran argue the 
condition began in service or that he experienced a 
continuity of symptomatology from service.  Furthermore, no 
medical opinion has related his current hypertension directly 
to service, or shown that the disability manifested to a 
compensable degree within one year of service.  Therefore, 
service connection for hypertension on a direct basis is not 
warranted. 
 
In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

Service Connection for Tinnitus

Here, the Veteran alleges that his current bilateral tinnitus 
is due to in-service noise exposure during close firing of 
heavy artillery pieces.  He has also specifically alleged the 
onset of ringing in his ears while in service.

The Veteran's personnel records indicate an MOS of Cannoneer 
from January 1967 to October 1967, as well as other duties 
involving proximity to heavy artillery.  Thus, exposure to 
heavy artillery fire is likely and may be presumed.  His 
service treatment records, however, are silent as to any 
complaints, treatment, or diagnoses of tinnitus, including 
his June 1968 separation examination.

Even if a chronic condition was not shown during service, 
however, service connection may be established under 38 
C.F.R. § 3.303(b) by evidence of continuity of symptomatology 
or under 38 C.F.R. § 3.303(d) if the evidence shows a disease 
first diagnosed after service was incurred in service.  The 
pertinent inquiry, then, is whether the Veteran's current 
bilateral tinnitus was caused by any incident of service.  
The Board concludes it was not.

After service, the Veteran's treatment records do not 
indicate reports of tinnitus until February 2003, over three 
decades after service.  At that time, the Veteran reported to 
a private audiologist that he had experienced tinnitus since 
the 1960s, but that it had increased in intensity over the 
past two to three months.  The Veteran also reported tinnitus 
during private treatment in September 2003 and December 2003.

The Veteran was afforded a VA audio examination in August 
2004, wherein he again complained of tinnitus.  The Veteran 
stated he experienced constant ringing in the ears.  In 
regard to etiology, the examining VA audiologist opined that 
the Veteran's current tinnitus did not stem from his military 
service because his low frequency hearing loss or flat 
configuration of hearing loss was inconsistent with noise-
induced hearing loss.  

The Board considered the Veteran's self-reported continuity 
of symptomatology of tinnitus dating back to his service.  In 
this regard, the Board is cognizant that tinnitus is the type 
of disability that lends itself to lay observation, and that 
the Veteran is competent to report that he experiences the 
ringing in his ears, which is the clinical feature of 
tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374- 75 
(2002).  However, it must be considered that the Veteran is 
recalling events experienced decades in the past, and even 
when a veteran is asserting continuity of symptomatology 
after service, there still must ultimately be medical 
evidence relating a current disability to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

In this case, the August 2004 VA examiner considered the 
Veteran's lay reports, but also considered the results of 
testing in service, and the nature of the current hearing 
loss disability as demonstrated by the results of audiometric 
testing.  The examiner concluded that the low frequency or 
flat configuration of his hearing loss was inconsistent with 
noise-induced hearing loss, and therefore, it was less likely 
that either his tinnitus or hearing loss is related to 
service.  The Board finds the opinion expressed in the VA 
audiologist's opinion credible and probative and, again, it 
is the only competent medical evidence of record addressing 
the possibility of a link between current tinnitus and 
military service.  The examination was based on a review of 
the claims file, interview of the Veteran, and audio 
examination.  Further, a complete rationale is provided for 
the opinion rendered.  It is clear the audiologist reviewed 
the Veteran's service treatment records, taking note of the 
normal hearing as tested during the separation exam.  The 
examiner's conclusion is fully explained and consistent with 
the evidence of record.  

Thus, although the Board has considered the Veteran's lay 
report as to his history and finds it to be of some probative 
value, the Board ultimately finds that the August 2004 VA 
examiner's opinion is the most probative evidence of record 
as to a relationship between his current disability and 
service, and that it outweighs the Veteran's lay assertions 
of continuity of symptomatology since service.  

In summary, tinnitus was not diagnosed until decades after 
service.  No medical professional, moreover, has ever 
otherwise linked the Veteran's current tinnitus to service, 
and, in fact, there is medical evidence to the contrary.  In 
light of the evidence, the Board concludes that the 
preponderance of the evidence is against the claim, and that 
service connection for tinnitus is not warranted.

New and Material Evidence/Service Connection for Bilateral 
Hearing Loss

With respect to claims for service connection for hearing 
loss, the United States Court of Appeals for Veterans Claims 
(Court) has held that the threshold for normal hearing is 
from 0 to 20 decibels, and that higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  The Court further opined that 38 
C.F.R. § 3.385 (2008), discussed below, then operates to 
establish when a hearing loss disability can be service 
connected.  Id at 159.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2008).

Rating actions are final and binding based on evidence on 
file at the time the Veteran is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2008).  The Veteran has one (1) year from notification of a 
RO decision to initiate an appeal by filing a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if an appeal is not perfected within the 
allowed time period.  38 U.S.C.A. § 7105(b) and (c); 
38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a) (2008).  

Except as provided in Section 5108 of this title, when the RO 
disallows a claim, the claim may not thereafter be reopened 
and allowed and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105 (2008).   Rating 
actions from which an appeal is not perfected become final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2008).  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2008).

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 C.F.R. § 3.156(a) 
(2008), which defines "new and material evidence," was 
revised, effective August 29, 2001.  The instant claim to 
reopen was filed after that date, and the revised definition 
applies.  Under the revised definition, "new evidence" 
means evidence not previously submitted to agency decision 
makers, and "material evidence" means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  The new and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran's claim for bilateral hearing loss was originally 
denied in an October 1985 rating decision.  There is no 
correspondence of record expressing disagreement with the 
denial of service connection during the appellate time 
period.  Therefore, the October 1985 rating decision is 
final.  

At the time of the October 1985 decision, the record included 
service treatment records and the statement made in the 
Veteran's February 1985 claim.  The Board notes that a 
comparison of audio tests taken at the Veteran's induction 
and separation examinations indicates some decreased auditory 
acuity at all measured frequencies between entrance and 
separation.  The decreased hearing acuity at separation, 
however, did not reach the level of a hearing loss disability 
as defined by 38 C.F.R. § 3.385.  The Veteran's service 
treatment records reflect no diagnosis of or treatment for 
bilateral hearing loss, and the Veteran's June 1968 
separation examination did not note any complaints of hearing 
loss.  The Veteran claimed hearing loss since service and to 
have been diagnosed with hearing loss in 1969 by a private 
medical professional, but the Veteran did not provide any 
documentation of the 1969 diagnosis.  

In the October 1985 rating decision, the RO denied the 
Veteran's claim for service connection for bilateral hearing 
loss.  The RO found there was no evidence that the Veteran's 
bilateral hearing loss began in service or was aggravated by 
service.

Since October 1985, potentially relevant evidence received 
includes VA and private treatment records; private 
audiometric testing results from February 1973, February 
2003, and December 2003; September 1985, March 1986, and 
August 2004 VA examinations; OSHA noise exposure 
documentation; and treatment records and lay statements for 
and from a Mr. [redacted]. 
 
For evidence to be new and material in this matter, it would 
have to tend to show either that the Veteran's bilateral 
hearing loss began in service or was otherwise aggravated by 
some event or incident of service.  Moreover, there must be 
medical evidence linking the Veteran's current bilateral 
hearing loss to some condition or incident of service.



In this regard, the Board also notes a letter from one of the 
Veteran's private physicians dated in April 2005 that states:

[The Veteran] is a patient of mine.  He had 
significant loud noise exposure while in the 
military, and on examination is found to have 
moderate high frequency hearing loss, as well [as] 
moderate low frequency hearing loss.  I did not see 
him back at the time of his military service, so I 
cannot definitively say whether his noise exposure 
at that time has caused his loss, but certainly 
given his history of noise exposure this is a 
possibility.

Despite the speculative nature of this opinion, the Board 
finds that it meets the low threshold for new and material 
evidence in that it is new and raises a reasonable 
possibility of substantiating the claim.  Thus, the Board 
finds that new and material evidence has been submitted.

Having found that new and material evidence has been 
received, the Board will consider the claim on the merits.  

As noted, a comparison of audio tests taken at the Veteran's 
induction and separation examinations indicates some 
decreased auditory acuity at all measured frequencies between 
entrance and separation.  The decreased hearing acuity at 
separation, however, did not reach the level of a hearing 
loss disability as defined by 38 C.F.R. § 3.385.  The 
Veteran's service treatment records reflect no diagnosis of 
or treatment for bilateral hearing loss, and the Veteran's 
June 1968 separation examination did not note any complaints 
of hearing loss.  Although the Veteran claims to have been 
diagnosed with hearing loss in 1969 by a private medical 
professional, there is no documentation to that effect, and 
no other competent evidence suggesting that a hearing loss 
disability manifested to a compensable degree within one year 
of separation.  

As noted, a lay person's statement about what a physician 
told him cannot constitute medical evidence, as "the 
connection between what a physician said and the layman's 
account of what he purportedly said, filtered as it was 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute 'medical' evidence."  
See Robinette, supra.

The Board acknowledges the February 1973 private audiogram 
indicating an auditory threshold of 55 decibels in the right 
ear at 500 Hertz.  However, this evidence does not establish 
that his hearing loss manifested to a compensable degree 
within one year of separation, no medical professional has 
definitively suggested a link between the Veteran's current 
bilateral hearing loss, first observed in February 1973, and 
his military service.  Indeed, the August 2004 VA examiner 
specifically explained, "Given that low frequency hearing 
loss and a rising or flat configuration of hearing loss is 
INCONSISTENT with noise induced hearing loss it is less 
likely that his hearing loss or tinnitus are service 
connected."  [Emphasis in the original.]

As noted, the Board finds the opinion expressed in the VA 
audiologist's opinion credible and probative and, again, it 
is the only competent medical evidence of record addressing 
the possibility of a link between current tinnitus and 
military service.  The examination was based on a review of 
the claims file, interview of the Veteran, and audio 
examination.  Further, a complete rationale is provided for 
the opinion rendered.  It is clear the audiologist reviewed 
the Veteran's service treatment records, taking note of the 
normal hearing as tested during the separation exam.  The 
examiner's conclusion is fully explained and consistent with 
the evidence of record.  

Although the Board has considered the Veteran's lay report as 
to a history of trouble hearing since service, and finds it 
to be of some probative value, the Board ultimately finds 
that the August 2004 VA examiner's opinion is the most 
probative evidence of record as to a relationship between his 
current disability and service, and that it outweighs the 
Veteran's lay assertions of continuity of symptomatology 
since service.  

The Board has considered the Veteran's private physician's 
April 2005 letter, which was accepted as new and material 
evidence sufficient to reopen the claim.  However, the Board 
observes that medical opinions, which are speculative, 
general or inconclusive in nature, cannot support a claim.  
See Bostain v. West, 11 Vet. App. 127 (1998) (holding that a 
physician's opinion that an unspecified preexisting service-
related condition "may have" contributed to the Veteran's 
death was too speculative to be new and material evidence); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that a 
physician's statement that the Veteran may have been having 
some symptoms of multiple sclerosis for many years prior to 
the date of diagnosis also implied "may or may not" and was 
deemed speculative); Beausoleil v. Brown, 8 Vet. App. 459, 
462 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) 
(holding that any medical link that is speculative, general 
or inconclusive in nature is of no probative value and not a 
sufficient basis to grant service connection).  Given the 
clearly speculative terms in which the private physician 
expressed his opinion, the Board finds it to be much less 
probative than the conclusion of the VA examiner.

The Board has also considered other evidence submitted by the 
Veteran in support of his claim, including a letter from Mr. 
R.H.J.; treatment records of Mr. [redacted] detailing hearing 
loss; an OSHA explanation and regulations regarding 
occupational noise exposure; and records detailing the 
composition, noise emission, and rounds fired of artillery in 
the Veteran's artillery unit.  The Board notes that a medical 
article or similar treatise evidence "can provide important 
support when combined with an opinion of a medical 
professional" if the medical article or treatise evidence 
discusses generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least "plausible causality" based upon objective facts 
rather than on an unsubstantiated lay medical opinion.  
Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks 
v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. 
App. 509 (1998).  In this case, however, the evidence 
submitted is simply too general to make a causal link between 
the Veteran's current hearing loss and any incident of 
military service more than speculative in nature.  None of 
the above evidence serves to establish that the Veteran's 
current hearing loss is related to his military service.  
Similarly, the circumstances of Mr. R.H.J., while pertaining 
to the circumstances of his own hearing loss, do not 
establish that the Veteran's hearing loss is related to his 
military service.  The Board recognizes that military noise 
exposure can cause hearing loss, but the most probative 
evidence of record indicates that the Veteran's particular 
pattern of hearing loss is not consistent with noise-induced 
hearing loss.  
 
In summary, for the reason and bases set forth above, the 
Board concludes that the preponderance of the evidence is 
against the claim, and that service connection for bilateral 
hearing loss is not warranted.


ORDER

Entitlement to service connection for hypertension, claimed 
as secondary to service-connected posttraumatic stress 
disorder (PTSD) and diabetes mellitus, is denied.

Entitlement to service connection for bilateral tinnitus is 
denied.

New and material evidence having been received, the claim of 
entitlement to service connection for bilateral hearing loss 
is reopened. 

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


